UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-6675



GARLAND EDWARD PITTMAN,

                                           Petitioner - Appellant,

          versus


RANDALL E. LEE; MIKE EASLEY, Attorney General
for the State of North Carolina,

                                          Respondents - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville. Graham C. Mullen, Chief
District Judge. (CA-99-246-1-MU)


Submitted:   December 20, 2001         Decided:     December 27, 2001


Before LUTTIG, TRAXLER, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Garland Edward Pittman, Appellant Pro Se. Clarence Joe DelForge,
III, OFFICE OF THE ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh,
North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Garland Edward Pittman seeks to appeal the district court’s

order denying relief on his petition filed under 28 U.S.C.A. § 2254

(West 1994 & Supp. 2001).     We have reviewed the record and the

district court’s opinion and find no reversible error.        As to

Pittman’s challenge to the district court’s denial of his claim

that his guilty plea was not knowing and voluntary, we dismiss on

the reasoning of the district court.    Pittman v. Lee, No. CA-99-

246-1-MU (W.D.N.C. filed Mar. 26, 2001; entered Mar. 27, 2001).

Pittman filed a motion to supplement his informal brief to raise an

additional claim, namely that the district court erred by failing

to hold an evidentiary hearing. Although we grant Pittman’s motion,

we find that the district court did not err by failing to hold an

evidentiary hearing.   Pittman’s remaining claims are dismissed be-

cause a knowing and voluntary guilty plea waives all antecedent

non-jurisdictional defects.   Tollett v. Henderson, 411 U.S. 258,

267 (1973).   Accordingly, we deny leave to proceed in forma pau-

peris, we deny a certificate of appealability and dismiss the

appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED




                                 2